DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-5 are currently pending.  This is the first Office Action on the merits.  


Information Disclosure Statement 
No Information Disclosure Statements has been filed.  Applicants are reminded of their duty to disclose.   


Election/Restrictions
Applicant’s election of Group III (claims 4-5) without traverse in the reply filed on September 19, 2022 is acknowledged.  
Claims 2-3 are withdrawn as being directed to unelected inventions or species, there being no allowable linking or generic claims.
Claims 1 and 4-5 are examined on their merits.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 is rejected as being indefinite in the failure to recite an “and” or an “or”. 
As a result of the failure to recite an “and” or an “or” it is unclear whether all of the elements recited in the claim are required to be present or whether only one of the elements recited in the claim is required to be present.  The specification and claims provide no clarification as to exactly what the claim requires.  
This lack of clarity has rendered claim 5 indefinite.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 4-5 are rejected as being obvious over da Cruz US 2009/0209657(8/20/2009) in view of Pesce US 2004/0082654(4/29/2004), Patron US 2017/0087199 (3/30/2017), Rosenberg et al. US 2017/0071945 (3/16/2017), Logrippo US 2018/0271754 (9/27/2018), Feng et al. US 2016/0108340 (4/21/2016) and DiSilvestro US 2013/0302382 (11/14/2013).
Da Cruz teaches a kit for women’s intimate hygiene that is devised to take into consideration the different phases of a woman’s cycle and its different stages, helping to prevent infection. (See Abstract).  Da Cruz teaches that the kit is recommended for women in distinct phases of their cycle and is adapted to a woman’s needs at each stage of the woman’s cycle. (See [0050]).  
Although it is directed to a menstrual cycle, this reads on a method of managing stages in a woman’s life, since stages of a menstrual cycle are stages of a woman’s life and it recognizes a plurality of stages in a woman’s life and prepares a kit for each of the stages, since there is a different soap (i.e., a different healthcare product) for a different stage of the cycle as called for in instant claim 1.  Da Cruz teaches that there is a need for products that take into account various different stages of a woman’s cycle. (See [0027]). Da Cruz teaches that the objective of its invention is to show respect for the various changes in a woman’s cycle, and the different needs at each phase. (See [0028]). Da Cruz teaches that different products can be presented together in the same package. (See [0032]).
Da Cruz teaches that its invention is characterized by the perception that the modern woman is dynamic and requires differentiated products for her personal care.  Da Cruz describes its kit as having products that are adapted to women’s needs in each part of their cycle.  (See [0050]).  
Da Cruz teaches that other products can be included in the kit but does not teach a loofa, bath bombs, face mask, tampons, period panties, chamomile tea, pain relievers, iron pills, cranberry pills, cleaning wipes, face masks and candles.  These deficiencies are made up for with the teachings of Pesce et al., Patron, Rosenberg. et al., Feng et al., Logrippo, and DiSilvestro. 
Pesce et al.  teaches personal products that have a cooling agent together with an ester derivative that deliver immediate and long lasting freshness sensation while maintaining or even improving skin and/or mucosal membrane health to which they are contacted. The personal products also deodorize the skin and/or mucosal membrane. (See Abstract).  
One such personal product can be pads as called for in claim 4.  (See 0032]).  Tampons as called for in instant claims 4 and 5 can also be personal products. (See [0032]).    Period panties are also taught as called for  in instant claims 4 and 5. (See [0028]).  Bath soaps of all kinds are taught. (See [0149]).  Cleansing wipes are also taught to be suitable personal products as called for in instant claims 4 and 5. (See [0014]).  Pain relievers as called for in claims 4 and 5 are also taught. (See [0101]). A face mask is also taught as called for in instant claims 4 and 5.    
Patron et al. (Patron) teaches personal products and foodstuffs that have a cooling agent together with additional drug ingredients, food additives and compounds and deliver a cooling sensation. (See Abstract).  Foodstuffs and supplements produced by incorporating the cooling agents are also taught. (See Abstract).  
One such foodstuff can be wine coolers and other spirits (See [0145] and [0050]) as called for in claim 5.  (See 0032]).  Another personal product can be a candle as called for in claim 5. (See [0054]).  
Rosenberg et al. (Rosenberg) teaches a method for treating insomnia that includes a kit containing products to treat insomnia such as chamomile tea and instructions for how to use the products to treat insomnia. (See Abstract and [0093] and [0121-0122]).  Rosenberg teaches preparing a kit with products to treat insomnia and instructions on how to the use the products to treat insomnia. (See [0121]).  Chamomile tea is called for in instant claims 4 and 5.  Instructions are a printed publication as called for instant claim 1.  Rosenberg teaches that taking chamomile tea is a recognized way of treating insomnia in the art. (See [0003]).   
Logrippo teaches a cannabinoid bath bomb and methods of making it. (See Abstract).  A bath bomb is called for in instant claims 4 and 5.   Logrippo teaches that its bath bombs have excellent pharmacological effects due to the proper exposure of the cannabinoid molecules. (See [0004]).
Feng et al. (Feng) teaches that a loofah can be used to apply a personal care composition. (See [0641]).  Feng teaches that the employment of a device such as a loofah can help with the delivery of the personal care composition. (See [0641]).  A loofah is called for in instant claim 4.   
DiSilvestro teaches a nutritional supplement that can be used to increase exercise performance capacity in a female athlete that contains iron mineral. (See Abstract and claim 1).  The supplement can be a tablet or a capsule. (See [0030]).  Also taught is a cranberry nutritional supplement. (See [0032]).  A iron pill and cranberry pill is called for in instant claims 4 and 5.   
It would have been prima facie obvious for one of ordinary skill in the art making the Da Cruz kit to include pads, tampons, cleansing wipes, period panties and pain relievers with a cooling agent as taught by Pesce in order to have personal products that could deliver a cooling sensation and deodorize and maintain skin health as taught by Pesce. 
It would have been prima facie obvious for one of ordinary skill in the art making the Da Cruz kit to include candles and wine coolers as taught by Patron in order to have personal products that could deliver a cooling agent and other flavors and fragrances as taught by Patron. 
It would have been prima facie obvious for one of ordinary skill in the art making the Da Cruz kit to include chamomile tea and instructions on how to use the products in the kit to treat insomnia and optimize health as taught by Rosenberg. 
It would have been prima facie obvious for one of ordinary skill in the art making the Da Cruz kit to include a bath bomb as taught by Logrippo and a loofah as taught by Feng in order to have a device that can help with the delivery of the cannabinoid ingredient as taught by Feng.
It would have been prima facie obvious for one of ordinary skill in the art making the Da Cruz kit to include an iron and cranberry pill in order to have a nutritional supplement that is capable of increasing female athletic performance as taught by DiSilvestro. 


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 4-5 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 4-5 of copending Application No. 17/189,166.  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.




Conclusion
No claims are allowed.   
                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616